         Case 1:20-cv-00706-DLC Document 389 Filed 02/23/21 Page 1 of 1


                                   UNITED STATES OF AMERICA
                                  Federal Trade Commission
                                      WASHINGTON, DC 20580




Bureau of Competition
 Health Care Division


February 23, 2021

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re:    FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 20-cv-00706 (DLC)

Dear Judge Cote:

I write on behalf of all parties to this matter to respectfully request several minor adjustments to
the expert discovery schedule in this case.

The parties’ proposed revisions would not affect any other deadlines.

Event                             Current Deadline                   Proposed Revised Deadline
Rebuttal Expert reports           June 1, 2021                       June 4, 2021
Reply Expert reports              June 22, 2021                      June 29, 2021
Close of Expert discovery         August 6, 2021                     August 13, 2021


Sincerely,

/s/ Markus H. Meier
Markus H. Meier
Counsel for the Federal Trade Commission

cc:    All counsel of record (via ECF)
